Citation Nr: 0826423	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-31 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The appellant had active service from March 25, 1985 to July 
21, 1986.  He was born in 1950.

This matter comes before the Board of Veterans' Appeals (the 
Board) from an February 2006 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO); he 
was notified of that decision in August 2006. 

During the course of the current appeal, the veteran has 
raised numerous other issues relating to service connection 
for various disabilities (or whether new and material 
evidence has been submitted to reopen prior claims for such).  
None of these issues is yet perfected on appeal and they are 
not part of the current appeal.  It is noted that the 
assignment of the veteran's representation was done in 2007 
primarily in connection with claims not now before the Board.  

The veteran initially requested a personal hearing, but that 
request was withdraw in October 2006.


FINDING OF FACT

The appellant had active peacetime service only.  


CONCLUSION OF LAW

The statutory and regulatory requirements for basic 
eligibility for nonservice-connected disability pension 
benefits have not been met.  38 U.S.C.A. §§ 101, 107, 1502, 
1521, 1541, 1542 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 
3.6, 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159, 3.326(a) (2007).

However, in this case and on the specific limited question 
before the Board, VCAA notice is not required because the 
issue presented involves a claim for non-service-connected 
pension benefits by an individual who did not have active 
military service during a period of war.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002). 

VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  As discussed below, the 
appellant's claim cannot be substantiated as a matter of law 
and thus, VCAA notice is not required.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


II.  Criteria, Factual Background and Analysis

The appellant in this case seeks entitlement to nonservice-
connected disability pension benefits.  He filed his claim in 
that regard on VA Forms 21-526 in November 2005 and August 
2006.

As documented by his DD214, the veteran's only period of 
active service was from March 25, 1985 to July 21, 1986.

In that regard, a pension is available to a veteran who 
served for ninety (90) days or more during a period of war, 
who is permanently and totally disabled due to nonservice- 
connected disabilities which are not the result of his own 
willful misconduct, and who satisfies certain income and net 
worth requirements.  38 U.S.C.A. §§ 1502, 1521(a) (West 
2002); 38 C.F.R. § 3.3(a)(3) (2007).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 U.S.C.A. § 
101(2) (West 2002); 38 C.F.R. § 3.1(d) (2007).  Active 
military, naval, and air service includes active duty.  
"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a)(b) (2007).  The "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1(a) (2007.

Nonservice-connected pension benefits require first that the 
veteran served during a period of war, and then there are 
additional criteria, e.g., service of 90 days or more, 
discharge for disability or service connection for 
disability, etc.  However, if the crucial, primary 
qualification, e.g., service during wartime, is not met, then 
the other criteria are rendered moot, as in this case.  

Beginning and ending dates for periods of war have been 
designated and stipulated by Congress (including specifically 
for pension purposes) under 38 C.F.R. §§ 3.2 and 3.3 pursuant 
to 38 U.S.C.A. §§ 1521, 1541, 1542 (West 2002 & Supp. 2007).  
Under these regulations, the period from March 25, 1985 to 
July 21, 1986 is designated as peacetime not wartime.  Thus 
there is no basic entitlement to nonservice-connected pension 
benefits.  

The veteran has indicated that he would have been willing to 
go to war had there been a war and had he been given the 
opportunity.  And while the Board certainly acknowledges and 
commends this expression of his commitment and belief, the 
fact remains that his service was not during a period of 
wartime and thus does not qualify for nonservice-connected 
pension benefits.





ORDER

Basic eligibility for VA nonservice-connected disability 
pension benefits is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


